Citation Nr: 0818705	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W. J. K.


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to February 
1979 and unverified periods of active/inactive duty for 
training in the Reserves from 1979 to 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Des 
Moines, Iowa Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that a current low back disability, to 
include arthritis, is causally related to active duty 
service, active duty for training or inactive duty training.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active duty service, active duty for training or inactive 
duty training, nor may such be presumed to have been incurred 
in, or aggravated by, active service.  38 U.S.C.A. 
§§ 101(24), 106, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.

In the present case, VA issued VCAA notification by means of 
June 2003, May 2004, March 2006, and May 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant 
that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, and provided him with notice of the 
type of evidence necessary to establish a disability rating 
for the disability at issue, and effective date, in the event 
of award of the benefit sought.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, a VA examination report, and Social 
Security Administration records.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

The Board notes in a November 2003 letter the veteran's 
representative argued that the September 2003 VA examination 
was inadequate.  The veteran also reiterated such contentions 
on his July 2006 VA Form 9.  However, a review of this VA 
examination shows the examiner elicited substantial 
information regarding the veteran's medical history and 
current symptoms and completed an objective examination of 
him.  In fact, the findings reported appear to be adequate, 
and there is nothing in the September 2003 VA examination 
report that leads the Board to believe the examination was 
less than adequate.  The Board also notes that the September 
2003 VA examination was apparently performed by a physician's 
assistant.  However, despite the contentions of the veteran 
and his representative, nothing suggests that the examiner 
was not competent to perform the required examination and 
testing.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) 
(holding that VA may satisfy its duty to assist by providing 
a medical examination conducted by someone who is able to 
provide "competent medical evidence" under § 3.159(a)(1)).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2007); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2007). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d) (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2007).

Service connection for certain diseases, such arthritis may 
be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In order to meet the requirements for presumptive 
service connection, the veteran must have had 90 days of 
continuous "active service."  38 C.F.R. § 3.307(a)(1).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
a low back disability.  
In order to establish service connection on a direct basis 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
injury and the in-service injury or disease. With respect to 
a current disability, the record reflects that the veteran 
has complained of, and sought treatment for, a low back 
disability that has been variously diagnosed as back pain and 
degenerative joint disease since 1999. 

With regard to an in-service injury or disease, the veteran, 
during his February 2008 videoconference hearing testified 
that he injured his back while stationed at Ft. Hood, Texas 
on a field exercise.  According to the veteran, he was 
putting fuel in the top of a tanker when a helicopter came 
over the top of the tanker, causing him to get thrown off of 
the tanker backwards.  He further related that he landed on 
his tailbone and was knocked unconscious and when he came to 
he saw a field medic who told him to just walk it off and 
take it easy for a while. (Transcript (T.) at page (pg.) 3-
6).  However, a review of the veteran's service medical 
records does not document the occurrence of such incident.

Nevertheless, the veteran's service medical records do show 
that in February 1977, he complained of experiencing low back 
pain after having lifted weights.  The examiner diagnosed the 
veteran with pulled back muscles.  The veteran again 
complained of having experienced low back pain for one day in 
August 1978.  He was assessed as having low back pain.  The 
veteran also reported a history of recurrent back pain on a 
Report of Medical History provided in conjunction with his 
January 1979 separation examination.  Clinical examination of 
the spine at that time was normal.

With respect to the etiology of the veteran's current low 
back disability, a private July 2002 physical therapy 
treatment record reflects that the veteran, who was being 
treated for back pain, reported that a tractor had rolled 
over his back as a child.  He also reported that he had 
fallen on his back at work two years prior, and had not been 
able to work since.

Further, on VA examination in September 2003, a VA examiner, 
who diagnosed the veteran with old compression fractures of 
the lower thoracic region with degenerative changes of the 
lumbar spine, indicated that such condition was "at least as 
likely as not a complication of his chronic obesity." He 
further opined that, "[i]t is less likely as not that the 
complaints of chronic low back pain are a complication of the 
veteran's military experiences, but are more likely as not a 
complication of childhood injury, chronic obesity, and heavy 
labor work history."  Prior to reaching this conclusion, the 
VA examination report reflects that the examiner reviewed the 
claims file and particularly noted that the veteran had two 
in-service low back complaints, a reported childhood incident 
in which he was run over across the abdomen by the front 
wheels of a small tractor, a post-service work history of 
working at a meat packing facility where he pushed the 
carcasses of slaughtered hogs, a history of a number of falls 
on the ice and off, a history of weight which had ranged 
between 240 lbs and 330 lbs, and a January 2001 x-ray that 
showed that the veteran had degenerative changes of the 
lumbar spine and old compression fractures of T8, T9, and 
T10.
 
The Board acknowledges the veteran's assertions that the VA 
examiner's opinion as to etiology of his back disability is 
inaccurate because his back was not injured during the 
childhood incident in which he was run over with a tractor.  
The veteran submitted statements by his mother and brother to 
this effect.  However, even if it is true that the veteran 
did not sustain a back injury in such childhood incident, the 
fact still remains that the examiner opined that it was less 
likely than not that the veteran's current low back 
disability was attributable to his military service.  

The Board also acknowledges that the veteran, on his July 
2006 VA Form 9, contends that his VA treating physician 
informed him that his "current back condition is due to an 
old injury consistent with the type of fall [he] would have 
sustained in a fall from the height of a tanker and not to 
any falls from work."  However, the veteran has not 
submitted a clinical opinion by such physician, or any other 
examiner to corroborate his assertions as to the etiology of 
his current low back disability.  In the absence of such 
competent clinical evidence, the Board must point out that 
the veteran has not established that he is an expert in any 
related field, and he is therefore not competent to express 
an authoritative opinion regarding the etiology of his 
current low back disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

With regard to service connection on a presumptive basis, the 
veteran's low back arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of any 90-day continuous period of "active 
service."  38 C.F.R. § 3.307, 3.309(a).  In this case, there 
is no evidence that the veteran's low back arthritis 
manifested itself to a compensable degree within one year of 
his separation from any 90-day continuous period of "active 
service."  In fact, as stated above, the evidence of a back 
disability of record was in 2002, which was years after his 
discharge from all periods of service.  Hence, the Board 
finds that evidence of record does not establish that the 
veteran is entitled to service connection on a presumptive 
basis for his current low back disability. 

In conclusion, although the veteran asserts that he has a 
current low back disability that is related to service, 
including periods of active/inactive duty training service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record, 
including the September 2003 medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran has a 
current low disability as a result of his service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2007), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability and the 
claim must be denied.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


